     Case 2:19-cv-00785-MU Document 26 Filed 03/26/21 Page 1 of 1         PageID #: 568




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JANICE M. WILLIAMS,                      )
                                         )
               Plaintiff,                )
                                         )
v.                                       )   CIVIL ACTION NO. 19-0785-MU
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
                                         )
               Defendant.                )

                                      JUDGMENT

         In accordance with the memorandum opinion and order entered on this date, it

is hereby ORDERED, ADJUDGED, and DECREED that the decision of the

Commissioner of Social Security denying Plaintiff benefits be AFFIRMED.

         DONE this the 26th day of March, 2021.

                                    s/P. BRADLEY MURRAY
                                   UNITED STATES MAGISTRATE JUDGE
